J.   S15033/17

NON-PRECEDENTIAL DECISION              - SEE SUPERIOR COURT I.O.P.      65.37
COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                    v.

EARL JACKSON,                                       No. 3112 EDA 2016

                           Appellant


              Appeal from the PCRA Order, September 8, 2016,
             inthe Court of Common Pleas of Montgomery County
              Criminal Division at Nos. CP-46-CR-0003537-2013,
                              CP-46-CR-0003844-2013


BEFORE:     BOWES, J., DUBOW, J. AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED APRIL 06, 2017

        Earl Jackson appeals from the September 8, 2016 order dismissing his

petition for relief filed pursuant to the Post -Conviction Relief Act ("PCRA"),

42 Pa.C.S.A. §§ 9541-9546. After careful review, we affirm.

       The PCRA court summarized the relevant facts and procedural history

of this case as follows:

                   [Appellant]  -   then represented by William
             English, Esquire [(hereinafter, "Attorney English")] -
             appeared before the [trial court] on November 24,
             2014, at which time he entered a negotiated guilty
             plea to one count of possession of marijuana with
             intent to deliver [("PWID")] (docketed at No. 3844-
             13) and one count of receiving stolen property
             (docketed at No. 3537-13).

                  That same date, the [trial court] sentenced
             [appellant] in accordance with the terms of his plea
             agreement with the Commonwealth. On No. 3844-
J.   S15033/17

            13, [appellant] received a sentence of four (4)
            years['] probation. On No. 3537-13, [appellant]
            received a concurrent sentence of three (3) years[']
            probation.

                   On December 4, 2014, [appellant] filed a
            post -sentence motion seeking to withdraw his guilty
            plea on the grounds that [Attorney] English had
            provided him with ineffective assistance of counsel.
            The [trial court] denied [appellant's] post -sentence
            motion by order dated December 16, 2014, on the
            basis that the claims raised were of a nature such
            that they were properly reserved for post -conviction
            collateral review rather than being raised by way of
            post -sentence motion.

                 [Appellant] did not file   a   direct appeal from his
            judgment of sentence.

                   On August 7, 2015, [appellant]
            by Henry S. Hilles, III, Esquire      - -   represented
                                                   appeared before
            the [trial court] and stipulated to being in violation of
            the terms of his probation in both case No. 3844-13
            and No. 3537-13. That same date, probation was
            revoked and new sentences were imposed. In case
            No. 3844-13, [appellant] was sentenced to not less
            than time served nor more than 12 months[']
            imprisonment, to date from January 13, 2015, with a
            consecutive 2 year probation.             An identical
            concurrent sentence was imposed in case No. 3537-
            13.

                  On    December 22, 2015, [appellant]
            represented by Shannon K. McDonald, Esquire
                                                                    -
            [(hereinafter, "Attorney McDonald")]         -
                                                     filed the
            instant timely petition pursuant to the [PCRA].
            [Attorney] McDonald did not serve a copy of the
            petition directly upon the [PCRA court] and, for
            reasons unknown, [appellant's] petition was never
            forwarded to the [PCRA court] by the Montgomery
            County Clerk of Courts. The [PCRA court] thus did
            not become aware of the petition until August 9,
            2016, when [Attorney] McDonald informed the
            [PCRA court] of its filing.


                                      -2
J.   S15033/17


PCRA    court opinion, 10/27/16 at 1-2 (citations and footnotes omitted).

        On August 16, 2016, the PCRA court provided appellant with notice,

pursuant to Pa.R.Crim.P. 907(1), of its intention to dismiss his petition

without   a   hearing.    Attorney McDonald filed    a   response to the Rule 907

notice on     appellant's behalf on September 6, 2016.                Thereafter, on

September 8, 2016, the PCRA court dismissed appellant's petition without              a


hearing. This timely appeal followed on September 29, 2016.1

        Appellant raises the following issues for our review:

              1.    Did the [PCRA] Court err in finding there were
                    no material facts alleged in the Petition[,]
                    which would have necessitated an evidentiary
                    hearing to resolve the Petition and determining
                    [appellant] was not entitled to relief based
                    solely on the record?

              2.    Did the [PCRA] Court err in finding there was
                    sufficient evidence on the record to determine
                    [appellant] made a knowing, intelligent, and
                    voluntary guilty plea?

Appellant's brief at 9.

        Proper appellate review of   a PCRA    court's dismissal of   a PCRA   petition

is   limited to the examination of "whether the PCRA court's determination is

supported by the record and free of legal error."             Commonwealth v.
Miller,



1 On October 6, 2016, the PCRA court ordered appellant to file a concise
statement of errors complained of on appeal, in accordance with
Pa.R.A.P. 1925(b).  On October 24, 2016, appellant filed a timely


                                       - 3 -
J.   S15033/17

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted).          "The PCRA court's

findings will not be disturbed unless there     is no   support for the findings in

the certified record." Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.Super.

2014) (citations omitted). "This Court grants great deference to the findings

of the PCRA court, and we will not disturb those findings merely because the

record could support   a   contrary holding."       Commonwealth v. Hickman,
799 A.2d 136, 140 (Pa.Super. 2002) (citation omitted).

       Where the PCRA court has dismissed       a   petitioner's petition without an

evidentiary hearing, as was the case here, we review the PCRA court's

decision for an abuse of discretion.       See Commonwealth v. Roney, 79

A.3d 595, 604 (Pa. 2013), cert. denied, 135 S.Ct. 56 (2014) (citation

omitted). Moreover,

            the right to an evidentiary hearing on a
            post -conviction petition is not absolute. It is within
            the PCRA court's discretion to decline to hold a
            hearing if the petitioner's claim is patently frivolous
            and has no support either in the record or other
            evidence. It is the responsibility of the reviewing
            court on appeal to examine each issue raised in the
            PCRA petition in light of the record certified before it
            in order to determine if the PCRA court erred in its
            determination that there were no genuine issues of
            material fact in controversy and in denying relief
            without conducting an evidentiary hearing.

Commonwealth v. Wah, 42 A.3d 335, 338 (Pa.Super. 2012) (internal
citations omitted).



Rule 1925(b) statement, and the PCRA court filed its Rule 1925(a) opinion


                                      -4
J.   S15033/17

        Instantly, the crux of appellant's claims on appeal            is   that he was

induced to enter an unknowing, unintelligent, and involuntary guilty plea due

to Attorney English's purported         ineffectiveness.     Specifically, appellant

contends that Attorney English failed to ensure that he was not intoxicated

at the time he entered said plea and that he failed to properly investigate his

case before advising him to plead guilty. (Appellant's brief at 19-21, 26, 28-

29.)    Appellant further contends that his guilty plea colloquy was defective

because he was not informed of the nature of the charges against him or

provided   a   factual basis for the guilty plea.       (Id. at 24-28.)          Appellant

maintains that his ineffectiveness claims relating to the guilty plea hearing

raised factual disputes entitling him to an evidentiary hearing.                    (Id. at
17-19.) We disagree.

        In Commonwealth v. Willis, 68 A.3d 997 (Pa.Super. 2013),                   a   panel

of this court explained that the PCRA will provide relief to an appellant if

ineffective assistance of counsel caused him to enter an involuntary guilty

plea.    Id. at 1001-1002.        We conduct our review of such              a     claim in

accordance       with    the     three -pronged      ineffectiveness        test       under

Section 9543(a)(2)(ii) of the PCRA.          To prevail on a claim of ineffective

assistance of counsel under the PCRA,        a   petitioner must plead and prove by

a    preponderance      of the   evidence    that counsel's     ineffectiveness          "so

undermined the truth -determining process that no reliable adjudication of



on October 27, 2016.

                                        -5
J.   S15033/17

guilt or innocence could have taken place." 42 Pa.C.S.A.                     §   9543(a)(2)(ii).

Specifically,    a   petitioner must establish that "the underlying claim has

arguable merit; second, that counsel had no reasonable basis for his action

or inaction; and third, that [a]ppellant was prejudiced." Commonwealth v.

Charleston, 94 A.3d 1012, 1020 (Pa.Super. 2014), appeal denied, 104
A.3d 523 (Pa. 2014) (citation omitted).                 "Allegations of ineffectiveness in

connection with the entry of          a   guilty plea will serve as   a   basis for relief   only
if the ineffectiveness        caused the defendant to enter an involuntary or

unknowing plea." Willis, 68 A.3d at 1001-1002 (citation omitted; brackets

in   original; emphasis added).

        This court has explained that in order to ensure              a   voluntary, knowing,

and intelligent plea, the trial court, at           a   minimum, must ask the following

questions during the guilty plea colloquy:

                1)    Does the defendant understand the nature of
                      the charges to which he or she is pleading
                      guilty or nolo contendere?

                2)    Is there   a   factual basis for the plea?

                3)    Does the defendant understand that he or she
                      has the right to a trial by jury?

                4)    Does the defendant understand that he or she
                      is   presumed innocent until found guilty?

                5)    Is the defendant aware of the permissible
                      ranges of sentences and/or fines for the
                      offenses charged?

                6)    Is the defendant aware that the judge is not
                      bound by the terms of any plea agreement


                                               -6
J.   S15033/17

                       tendered unless            the        judge       accepts      such
                       agreement?

Commonwealth v. Zeigler, 112 A.3d 656, 660 (Pa.Super. 2015) (citation
omitted); see also Pa.R.Crim.P. 590(C). Moreover,                         a   defendant      is bound by

the      statements      that    he       makes        during     his      plea      colloquy.          See

Commonwealth v. Yeomans, 24 A.3d 1044, 1047 (Pa.Super. 2011).
             Upon review, we find that appellant's claim that he was induced to

plead guilty because of Attorney English's purported ineffectiveness is belied

by the record.          On the morning of his November 24, 2014                              guilty plea

hearing, appellant executed           a   nine -page written guilty plea colloquy wherein

he indicated he understood,           inter alia,           the nature of the charges to which

he was pleading         guilty, his right to           a   jury trial,    and the fact that he is

presumed innocent until found guilty.                      (Guilty plea questionnaire, 11/24/14

at    1111    13-14, 16-20; certified record at 20.)                      Contrary to appellant's

contention, the record further reflects that there was                                a   factual basis

presented for his guilty plea.                 During the written colloquy, appellant

acknowledged that he had been informed of "all the things that                                   a   person

must have done to be guilty of the crime or crimes to which you are pleading

guilty[,]" and admitted to having done those things.                              (Id. at    1111    14-15.)

Appellant also agreed       in   this written colloquy to have the factual accusations

contained within the affidavits of probable cause incorporated into the record

and serve as the factual basis for his plea.                    (Id. at   ¶   36.)    Lastly, appellant

indicated that he was entering                a   guilty plea of his own free will and


                                                  -7
J.   S15033/17

understood that the trial court was not required to sentence him in

accordance with the terms of the plea agreement. (Id. at ¶ 24, 28-30.)

         This written guilty plea colloquy was entered into evidence during the

November 24, 2014 guilty plea hearing. (See notes of testimony, 11/24/14

at 6.)    During the oral colloquy, appellant expressly acknowledged that he

was "not [] under the influence of drugs or alcohol[]" at the time of this

hearing and understood the charges to which he was pleading guilty.               (Id.
at 4.)     Appellant also testified that he had sufficient time to meet and

discuss his case with Attorney English and that he was satisfied with his

advice and representation.             (Id. at 5-6.) Additionally, appellant indicated
that he had reviewed the written plea colloquy with Attorney English,

understood each question, and answered truthfully. (Id. at 6.)

         The record further reflects that appellant was informed of the elements

of the offenses to which he was pleading guilty            - PWID and receiving stolen
property    -   as well as the permissible ranges of sentences for each charge.

(Id. at 4-5.)     As noted, the    written colloquy also contained the factual basis

for his guilty plea set forth     in   the affidavits of probable cause, and appellant

did not object to these affidavits being incorporated into the record to serve

as the factual basis for his plea.        (Id. at 7.)
         Based upon the foregoing, we cannot agree that Attorney English's

purported       ineffectiveness    induced     appellant    to   enter an   unknowing,

unintelligent and involuntary guilty plea.              "The law does not require that



                                             -8
J.   S15033/17

[appellant] be pleased with the outcome of his decision to enter               a   plea of

guilty: All that   is   required   is   that [his] decision to plead guilty be knowingly,

voluntarily and intelligently made."                Commonwealth v. Anderson, 995
A.2d 1184, 1192 (Pa.Super. 2010), appeal denied, 9 A.3d 626 (Pa. 2010)

(citation omitted).       Accordingly, we affirm the September 8, 2016 order of

the PCRA court.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn,
Prothonotary

Date: 4/6/2017




                                               _9